Citation Nr: 0300303	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increase in a 60 percent rating for 
scleroderma.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to May 
1984.

This case comes before the Board of Veterans' Appeals 
(Board) from an April 1998 RO rating decision which 
granted an increased rating, from 10 percent to 30 
percent, for the veteran's service-connected scleroderma, 
and a July 2002 RO rating decision which granted an 
increased rating to 60 percent for the veteran's service-
connected scleroderma, and denied a TDIU rating.  The 
veteran appeals for a higher rating for scleroderma and a 
TDIU rating.


FINDINGS OF FACT

1.  The veteran's scleroderma is manifested by some 
atrophy and weakness of the left side of her body.

2.  The veteran's service-connected disabilities include 
scleroderma (rated 60 percent) and a right knee disability 
(rated 10 percent).  

3.  The veteran's service-connected disabilities do not 
preclude her from securing or following a substantially 
gainful occupation.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
scleroderma have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.20, 4.88b, Diagnostic 
Code 6350 (2002).

2.  The criteria for a TDIU rating are not met.  38 
U.S.C.A. § 1155 (West 1991 and Supp 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
January 1980 to May 1984.  Her service medical records 
show treatment for scleroderma during the course of her 
period of service beginning in 1982.

VA outpatient and private medical records from 1986 to 
2002 show continuing treatment for scleroderma.  Records 
from August 1986 show the veteran with patchy or focal 
scleroderma-like lesions on her skin.  She had some 
slightly thickened areas on her back and lateral left 
calf, and some changes in her nail beds which appeared to 
be consistent with onychomycosis.  In June 1988 she was 
noted to have some induration and atrophy of the left side 
of her body, particularly on the left side of her face and 
in her left arm and left leg.  In June 1992 she was 
indicated to have continuing atrophy of the muscles in her 
left arm and left leg, but required no specific treatment 
and was on no medications.  She had minimal arthralgia and 
no significant renal disease, and had mild 
gastroesophageal reflux and dyspepsia and a one-year 
history of intermittent mild hematochezia.  Lower 
abdominal cramps were also indicated.  Records from 1996 
show her symptoms being well-controlled with her left arm 
and left leg being smaller than her right arm and right 
leg.  Medical records from recent years show continuing 
atrophy and weakness of the left side of her body.  

In September 1988, the RO granted service connection for 
scleroderma, assigning a 10 percent rating.

In October 1997, the veteran filed a claim for an 
increased rating for her service-connected scleroderma.

In November 1997, the veteran was given a VA skin disease 
examination.  She indicated that she had been experiencing 
gradual weakness over the left side of her body, and 
stated that the size of the left side of her body had been 
decreasing.  She reported that she was unable to grip well 
with her left hand, and had difficulty driving and doing 
things with her left hand as a result.  She compensated 
for this by doing things with her right hand.  She 
reported that she tried to walk often to maintain her 
strength, and did not require a walking aid.  She was 
aware of no renal or liver problems, and denied 
experiencing shortness of breath, chest pains, bowel or 
bladder problems, or stroke.  She also reported difficulty 
with pain in her right wrist which sometimes caused 
numbness in her right hand, and stated that she had been 
told she had some rheumatoid arthritis developing on her 
right side in her hand, wrist, and shoulder.  On physical 
examination, she was found to have obvious atrophy of the 
left side of her body including her face, back, shoulder, 
girdle, buttock, and extremities.  Measurements taken of 
the left side of her body were smaller than corresponding 
measurements taken of the right side.  Her gait was 
abnormal with a limp to the left side, but she was able to 
walk unassisted.  Power in her left hemibody was less than 
power in her right hemibody.  There was no objective 
hypoesthesia, and Babinski signs were downward 
bilaterally.  Deep tendon reflexes were +1.  She had no 
rash on her skin, but had bluish discoloration over her 
left pretibial area.  Her heart was regular in rate and 
rhythm, and her lungs were clear to auscultation.  Her 
abdomen was soft, nondistended, and nontender, and she had 
good bowel sounds.  A right wrist X-ray showed no 
fracture, foreign body, or dislocation, and there was no 
mention of arthritic changes.  The examiner's assessment 
was scleroderma with grossly obvious left hemibody 
atrophy, and resultant significant interference with daily 
functioning.  The examiner opined that the veteran would 
experience further gradual progression as time passed.

In April 1998, the RO granted an increased rating to 30 
percent for the veteran's scleroderma.

A letter dated in August 2001 by Dr. Christopher D. 
Koenig, a VA physician, indicates that the veteran suffers 
from Parry-Romberg Syndrome, which was noted to be one of 
several scleroderma-like syndromes.  Dr. Koenig stated 
that as a result of this condition, the veteran suffered 
from atrophy and weakness involving the entire left side 
of her body, including her subcutaneous tissues, muscles, 
and bones.  He further stated that she also suffered from 
myositis as a result of her illness.  He indicated that 
the investigation of the veteran's condition remained 
ongoing, and that recommended therapy had not yet been 
determined.

In September 2001, the veteran was given a hearing before 
the RO.  Her representative said that she suffered from a 
number of symptoms including fatigue, muscle atrophy, 
rheumatoid arthritis, right carpal tunnel syndrome, visual 
impairment, gait impairment, and clinical depression.  He 
asserted that she was unable to work and was currently 
enrolled in a vocational rehabilitation program.  The 
veteran testified that she suffered from atrophy and 
inflammation of the muscles, which was worse on her left 
side.  She indicated that she had not worked in two to 
three years (since approximately 1998) and had been in 
vocational rehabilitation for at least two years.  Her 
husband testified that she had terminated her previous 
employment because of the physical demands on her hands, 
and stated that physicians had attributed her symptoms, 
including rheumatoid arthritis, to scleroderma.  

In May 2002, the veteran was given another VA skin disease 
examination.  She complained of muscle spasms all over her 
body, and left-sided weakness for the previous 17 years.  
She indicated that she had trouble picking up and holding 
on to things with the left side of her body, and had 
trouble walking with her left leg.  She also indicated 
intermittent heartburn and right knee joint pain.  A 
magnetic resonance imaging (MRI) test of her knee 
performed in March 2001 showed mild degenerative changes.  
On physical examination, she had left hemiatrophy of her 
whole body.  She also had left facial hemiatrophy.  
Cranial nerves were intact except for left hemifacial 
atrophy consistent with Parry-Romberg syndrome.  Her right 
side had normal bulk and normal tone, with atrophy of the 
left whole hemibody.  Her reflexes were +2, sensation was 
normal to pinprick and to all modalities, and her gait and 
coordination were within normal limits.  It was indicated 
that she had normal strength in all parts of her body.  
The examiner's impressions were Parry-Romberg syndrome 
with myositis as a result of scleroderma, right knee pain 
secondary to use of her right side to compensate for left 
side hemiatrophy, heartburn, and no respiratory 
complications from scleroderma.  The examiner opined that 
her condition did not preclude her from employment which 
did not involve hard labor or working at heights, and she 
could do all other types of employment.  The examiner also 
commented that the condition should not cause her to have 
any functional impairment pertaining to the activities of 
daily living.  

In July 2002, the RO granted an increased rating to 60 
percent for the veteran's scleroderma.  The RO also 
granted secondary service connection and a 10 percent 
rating for a right knee disability.  The RO also denied a 
TDIU rating.

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of 
the evidence necessary to substantiate her claims.  
Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

1.  Scleroderma

When rating the veteran's service-connected disability, 
the entire medical history must be considered.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application 
of a schedule of ratings which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.   38 C.F.R. § 1155; 38 
C.F.R. Part 4.

Conditions which are not specifically listed in the rating 
schedule may be rated by analogy to other conditions.  
38 C.F.R. § 4.20.  The veteran's scleroderma may be rated 
by analogy to lupus erythematosus.

Under Diagnostic Code 6350, governing systemic lupus 
erythematosus, (disseminated), a 10 percent rating is 
assigned for exacerbations once or twice a year or 
symptomatic during the past 2 years; a 60 percent rating 
is assigned for exacerbations lasting a week or more, 2 or 
3 times per year; and a 100 percent rating is assigned for 
acute manifestations with frequent exacerbations, 
producing severe impairment of health.  Note, this 
condition may be evaluated either by combining the 
evaluatons for residuals under the appropriate system, or 
by evaluating under Diagnostic Code 6350, whichever method 
results in a higher evaluation.  38 C.F.R. § 4.88b, 
Diagnostic Code 6350.

The Board finds that the medical evidence of record does 
not establish entitlement to a rating greater than 60 
percent for scleroderma.  Medical evidence from recent 
years in the form of VA examinations and treatment records 
as well as private treatment records shows that the 
veteran has some atrophy and weakness which primarily 
affects the left side of her body.  She has reported that 
she has difficulty picking up objects, as well as 
difficulty walking.  She has also complains of muscle 
spasms, and has been found to have myositis.  Her most 
recent VA examination, given in May 2002, was largely 
normal with regard to physical functioning, and the 
examiner indicated that she had normal strength throughout 
her body.  The examiner's opinion was that she was capable 
of employment which did not involve hard physical labor or 
working at heights, and that her condition should not 
cause functional impairment with regard to the activities 
of daily living.  An earlier VA examination given in 
November 1997 found that the veteran's condition caused 
interference with her daily functioning.  

Upon consideration of all of the evidence, the Board finds 
that while the evidence shows that the veteran's condition 
is a significant one which likely affects her daily 
functioning, it has not been shown that the condition 
currently produces a severe impairment of health, as is 
required for a 100 percent rating under analogous Code 
6350.  The condition more nearly approximates the 60 
percent rating criteria of this analogous code, and thus 
the lower 60 percent rating is to be assigned.  38 C.F.R. 
§ 4.7.  Moreover, at the present time it is not shown that 
separate ratings for the various manifestations of the 
condition would result in a combined rating in excess of 
60 percent.  The preponderance of the evidence is against 
the claim for a rating higher than 60 percent for 
scleroderma.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2.  TDIU rating

Total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, 
and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on 
an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, 
and consideration is given to the veteran's background 
including his employment and educational history.  38 
C.F.R. 
§§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).

The veteran's service-connected disabilities include 
scleroderma (rated 60 percent), and a right knee 
disability (rated 10 percent).  The combined service-
connected disability rating is 60 percent.  38 C.F.R. § 
4.25.  The right knee condition is secondary to the 
scleroderma, and they may be considered to be one 
disability for purposes of meeting the percentage rating 
requirements for consideration of a TDIU rating.  
38 C.F.R. § 4.16(a).  Therefore, the veteran meets the 
percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration of a TDIU rating on a schedular basis, and 
the determinative issue is whether he is unemployable due 
to service-connected disabilities.  The focus is on 
whether the service-connected conditions would render it 
impossible for the average person to follow a 
"substantially gainful occupation." Roberson v. Principi, 
251 F.3d 1378 (Fed.Cir. 2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet.App. 361 (1993).

The record shows that the veteran was last employed in 
approximately 1998.  At her hearing before the RO in 
September 2001, she indicated that she had been enrolled 
in vocational rehabilitation for at least two years.  At 
her May 2002 VA examination, the examiner found that her 
disabilities did not preclude her from employment which 
did not involve hard physical labor or working at heights, 
and that she could do all other types of work.  There is 
no contrary medical opinion to suggest that she is unable 
to secure or follow a substantially gainful occupation by 
virtue of her service-connected disabilities.     

The weight of the credible evidence establishes that the 
veteran is still capable of performing a substantially 
gainful occupation despite her service-connected 
disabilities.  Her combined rating of 60 percent for her 
service-connected disabilities is recognition that she 
would have difficulty in obtaining and performing work, 
yet there is nothing to take her case outside the norm of 
similarly rated veterans, and it is not demonstrated that 
her service-connected disabilities render her incapable of 
performing the physical and mental acts required for 
employment.  Van Hoose, supra.

In sum, the veteran's service-connected disabilities do 
not prevent a substantially gainful occupation, and the 
criteria for a TDIU rating are not met.  As the 
preponderance of the evidence is against the claim for a 
TDIU rating, the benefit- of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b);  Gilbert, supra.


ORDER

An increased rating for scleroderma is denied.

A TDIU rating is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

